DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment element” in claims 13, 15, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, page 1 of the specification recites: “The dental prosthesis may have an attachment element connected to a jaw for the purposes of attachment. For example, the attachment element may be a prepared tooth (also known as a prepared tooth stump). Alternatively, the attachment element could also be an abutment of an implant.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a second 3D submodel" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a second 3D submodel has already been introduced and it is unclear whether “a second 3D submodel” as recited in claim 8 is the same or a different second 3D submodel as that recited in claim 1.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin et al. (US 2011/0171604).
As to claim 1, Durbin teaches a method for the design and manufacture of a dental component ([Title]: “Method for manufacturing and supply of dental prosthesis”) with a physical surface (the dental prosthesis has a physical surface as shown for example in Fig 2F), comprising virtually designing a plurality of submodels of a 3D model of the dental component comprising the plurality of submodels in a sequence and/or at different speeds using a CAD(computer-aided design) unit  by: virtually designing in a first design step of the 3D model, a first 3D submodel of the 3D model to have a first virtual surface that corresponds to a first surface section of the dental component (The first surface is considered here to be the occlusal surface of the tooth. [0041]: “the dental technician at the lab … generate[s] any missing anatomy [of the tooth needing restoration] digitally using a CAD design software program.” This corresponds to steps 20 and 40 shown in Fig 3.); and virtually designing, in a second design step of the 3D model, a second 3D submodel of the 3D model to have a second virtual surface that corresponds to a second surface section of the dental component (The second surface is considered here to be the surface opposite the occlusal, which is the surface which interacts with the prepared tooth stump. [0044]: “The following software operations can be performed either on-site on the CAD/CAM workstation or at a remote location if needed. The software program aligns the pre-preparation scan of the restoration blank and the post-preparation scan along with the surface file for the machined area to be removed to match the preparation surface. The area of reduction to be removed from the restoration blank is then calculated and a cutting file is generated for the CNC mill 60.” This corresponds to step 55 shown in Fig 3); and beginning a manufacturing of the first surface section of the dental component, as part of the manufacture of a dental component, using the first 3D submodel before completing said virtually designing of the second 3D submodel; wherein the first design step is completed before the second design step is completed (step 40 teaches the fabrication of a restoration blank using only the first submodel information. Only later at step 55 is the design of the second 3D submodel completed according to the flowchart in Fig 3); and wherein a CAM(computer-aided manufacturing) unit performs said manufacturing (Durbin teaches the manufacturing of the first surface section occurs at a laboratory, which is described in [0010] to be “CAD/CAM equipped”).
As to claim 2, Durbin teaches the method according to claim 1, wherein said manufacture of the dental component is performed using a subtractive manufacturing method (Durbin teaches CNC milling of the restoration blank at least partially by an in-office CNC mill. See [0038+]).
As to claim 3, Durbin teaches the method according to claim 2, wherein the subtractive manufacturing method is performed by a cutting process, of material from a workpiece blank (CNC milling is a cutting process from a blank).
As to claim 4, Durbin teaches the method according to claim 2, wherein the manufacture of the dental component is performed by milling and/or grinding (CNC milling is a milling process).
As to claim 5, Durbin teaches the method according to claim 1, wherein the manufacture of the dental component is performed by an additive manufacturing method ([0010] teaches, “An alternative to the CNC fabricated working model is one created using stereolithography apparatus (SLA) or other 3D printing technique.”).
As to claim 6, Durbin teaches the method according to claim 5, wherein the additive manufacturing method is 3D printing ([0010] teaches, “An alternative to the CNC fabricated working model is one created using stereolithography apparatus (SLA) or other 3D printing technique.”)[.]
As to claim 8, Durbin teaches the method according to claim 1, wherein a first algorithm is used to design a 3D rough model as the first 3D submodel in the first design step (one algorithm is shown for example in Fig 3), and in the second design step (described at [0044], see above) a 3D fine model is designed as a second 3D submodel, wherein either a) a subtractive manufacturing method is used and a volume of the 3D rough model limited by the first virtual surface is larger than another volume of the 3D fine model limited by the second virtual surface (as described at step 40, the restoration blank is left with “sufficient extra material below a nominal preparation area.” The material is “sufficient” to form a preparation area surface on the prosthetic tooth), or b) an additive manufacturing method is used and the volume of the 3D rough model limited by the first virtual surface is smaller than the another volume of the 3D fine model limited by the second virtual surface.
As to claim 11, Durbin teaches the method according to claim 8, further comprising: designing the 3D rough model automatically on the basis of a dental component type ([0035]: “The operation of adding the orientation framework could be done in conjunction with the design of the restoration blank model shown in FIG. 2(b) using CAD design software.”).
As to claim 13, Durbin teaches the method according to claim 1, wherein the dental component designed to be fixed to an attachment element connected to a jaw (Durbin’s restoration is intended to be fitting to a stump of a patient’s prepared tooth. See [0035]), wherein prior to designing the 3D model, a three- dimensional shape of the attachment element is captured or determined, at least in areas that come into contact with the dental component (Examiner’s interpretation of “designing” here is the completion of the design process of both submodels. Durbin teaches the stump is scanned at [0038]. Then, using the scanned data, the second submodel is made by “a software program.” Thus, only after the dimensional shape of the attachment element (tooth stump) is captured is the 3D model of the crown finished.), and the 3D model is designed on the basis of the three-dimensional shape of the attachment element ([0038]: “A software program then aligns the 3D model of the prepared tooth and adjacent teeth with the digital 3D model of the same dentition derived from the initial baseline impression taken before the tooth being restored was prepared. The alignment results are then used to determine the location and volume of excess material that must be machined from the restoration blank such that the final dental prosthesis can precisely fit the patient's prepared tooth stump.”).
As to claim 14, Durbin teaches the method according to claim 13, wherein the three-dimensional shape of the attachment element is captured with an assistance of a 3D scanner ([0038]: “In a preferred embodiment, the impression of the prepared tooth is taken using a digital intra-oral impression system that provides an immediate digital 3D model of the patient's prepared tooth and the teeth surfaces adjacent to the tooth being restored.”).
As to claim 18, Durbin teaches the method according to claim 1, wherein in the second design step, first a 3D rough submodel is automatically designed using a third algorithm (Examiner notes no second algorithm has been claimed. The third algorithm is considered to be the software program that forms a cavity 110 within the tooth, as shown in Fig 1) and then the second 3D submodel is designed (the shape of the patient’s tooth stump is captured and the corresponding shape of the crown is designed only after the framework shown in Fig 2C has already been designed and formed. See [0038] which teaches the second 3D submodel is designed only once the first submodel has been produced and arrives at the dentist office), wherein the manufacture of the physical surface of the dental component corresponding to the 3D rough submodel is initiated before the second design step is completed (See [0038] which teaches the second 3D submodel is designed only once the first submodel has been produced and arrives at the dentist office), wherein either a) a subtractive manufacturing method is used and a volume of the 3D rough submodel is larger than another volume of the second 3D submodel (as shown in Fig 2a-2c), or b) an additive manufacturing method is used and the volume of the 3D rough sub- model is smaller than another volume of the second 3D submodel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claims 8 and 18 respectively above, and further in view of Azernikov et al. (US 11,007,040).
As to claim 9, Durbin teaches the method according to claim 8, but does not teach designing the 3D rough model automatically using an artificial neural network for machine learning that learns from 3D models of previous designs.
However, in the field of CAD dental restorations, it was known at the time the invention was effectively filed to produce 3D models of restorations using artificial neural networks for machine learning based on 3D models of previous designs. See for example Azernikov which teaches Machine Learning is useful for designing unique dental restorations. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the Machine Learning techniques to the design process of Durbin. Such a person would have been motivated to do so in order to achieve the benefits of Azernikov, such as reducing CAD manual labor, as described at Col 1 lines 26+.
As to claim 10, Durbin in view of Azernikov teaches the method according to claim 9, wherein the artificial neural network for machine learning is a Convolutional Neural Network (at Col 2 lines 33+, Azernikov discusses training a deep neural network.).
As to claim 19, Durbin teaches the method according to claim 18, but does not teach automatically designing the 3D rough submodel using an artificial neural network for machine learning that learns from previous designs. 
However, in the field of CAD dental restorations, it was known at the time the invention was effectively filed to produce 3D models of restorations using artificial neural networks for machine learning based on 3D models of previous designs. See for example Azernikov which teaches Machine Learning is useful for designing unique dental restorations. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the Machine Learning techniques to the design process of Durbin. Such a person would have been motivated to do so in order to achieve the benefits of Azernikov, such as reducing CAD manual labor, as described at Col 1 lines 26+.
As to claim 20, Durbin in view of Azernikov teaches the method according to claim 19, wherein the artificial neural network for machine learning is a deep learning Convolutional Neural Network; CNN (at Col 2 lines 33+, Azernikov discusses training a deep neural network.).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see the Action dated 7 June 2022 for Examiner’s statement of reasons for the indication of allowable subject matter.
Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of 11 that “designing is not necessarily the same as capturing surface data (step 20 of Durbin) or digitizing a preparation area (step 55 of Durbin).
Examiner asserts Durbin doesn’t merely teach the capturing of surface data. Rather, at step 40, Durbin teaches  “Laboratory designs & fabricates restoration blank with sufficient extra material below a nominal preparation area” (see Fig 3). This is an explicit teaching of a “designing” step of a first 3D submodel of the 3D model.
Similarly, at step 60, Fig 3 teaches, “In-office CAD/CAM software is used to determine reduction area required to match prepared area.” Since the software changes the shape of the tooth’s 3D model to match the shape of the prepared area, this is also considered a “design” step.
On page 9, Applicant argues the “3D model” of the first design step is claimed to be the same “3D model” of the second design step, and further argues that “[n]owhere does Durbin disclose that those data are the same entity.”
Examiner disagrees. Durbin [0044]: “the software program aligns the pre-preparation scan of the restoration blank and the post-preparation scan along with the surface file for the machined area to be removed to patch the preparation surface.” (Emphasis added). An artisan would recognize that Durbin’s use of the term “the pre-preparation scan of the restoration blank” refers to the original 3D model described at [0041]. Thus, the second design step does, in fact, use the same 3D model as the first design step, contrary to Applicant’s assertions.
On pages 9-10, Applicant argues against Azernikov, but presents no specifics as to why the combination of Durbin and Azernikov is incorrect. No rebuttal is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        13 October 2022